IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                FILED
                                                                June 6, 2008
                                No. 07-30847
                              Summary Calendar             Charles R. Fulbruge III
                                                                   Clerk

UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

DEMONE TERRELL

                                          Defendant-Appellant


                 Appeal from the United States District Court
                    for the Western District of Louisiana
                         USDC No. 5:07-CR-50004-1


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
      Demone Terrell pleaded guilty to possession with intent to distribute
MDMA, also known as Ecstasy, and was sentenced to 51 months of
imprisonment. He reserved the right to appeal the district court’s denial of a
motion to suppress evidence obtained through the seizure of a package at a
private express shipping facility.
      Terrell contends that police lacked reasonable suspicion to seize the
package and hold it for 20 to 30 minutes until a drug-sniffing dog arrived to

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-30847

provide probable cause for a search. Under the totality of the circumstances, and
in light of acknowledged criteria for recognizing illicit drug packages, the police
had reasonable suspicion to detain the package as they did. See United States
v. Van Leeuwen, 397 U.S. 249, 250-51 (1970); United States v. Daniel, 982 F.2d
146, 149-51 (5th Cir. 1993).
      The district court did not err by denying the motion to suppress. The
judgment is AFFIRMED.




                                        2